In two related actions, inter alia, to recover no-fault insurance benefits, James E. Flaherty appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated April 30, 1996, which denied his motion, in effect, to reargue a prior order of the same court which granted the motion of the third-party defendants Charlene H. Mascia and Maxwell B. Mascia to dismiss the third-party complaint in Action No. 1 insofar as asserted against them, and denied his motion to vacate a judgment dated February 2, 1993, dismissing the complaint in Action No. 2.
Ordered that the appeal is dismissed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The appellant’s motion, characterized as one for renewal and/or reargument, was not based upon new facts which were unavailable at the time of the original motion. Therefore, his motion is really a motion to reargue, the denial of which is not *538appealable (see, Bossio v Fiorillo, 222 AD2d 476; Iadarola v Orthopedic Inst., 202 AD2d 393; Matter of Pelligrino, 201 AD2d 653). Rosenblatt, J. P., Copertino, Krausman and Goldstein, JJ., concur.